DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                            JAMES E. LONG,
                               Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                             No. 4D17-3261

                              [May 1, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Okeechobee County; Dan L. Vaughn, Judge; L.T. Case No.
472016CF000332CFAXMX.

  Carey Haughwout, Public Defender, and Benjamin Eisenberg, Assistant
Public Defender, West Palm Beach, for appellant.

  Ashley B. Moody, Attorney General, Tallahassee, and Marc B.
Hernandez, Assistant Attorney General, West Palm Beach, for appellee.

KUNTZ, J.

   James E. Long raises eight issues in this appeal of his judgment and
sentence. Pursuant to Machin v. State, No. 4D17-2787, 2019 WL 1549376
(Fla. 4th DCA Apr. 10, 2019) (en banc), we decline to reach seven of the
issues at this time.

   Long argues the circuit court reversibly erred when it failed to conduct
a competency hearing within twenty days of ordering a competency
evaluation in accordance with Florida Rule of Criminal Procedure 3.210.
The State concedes a competency hearing should have been held and
argues remand is appropriate for a nunc pro tunc competency
determination.

   Consistent with Machin, we remand this case. Within sixty days, we
direct the circuit court to hold a hearing and make a written determination
as to whether a nunc pro tunc determination of Long’s competency is
possible. There are multiple potential paths on remand. Depending on
the outcome of the circuit court’s determination, the circuit court shall
proceed with one of the paths outlined in this Court’s en banc opinion in
Machin, 2019 WL 1549376, at *3.

   Remanded.

GERBER, C.J., and TAYLOR, J., concur.

                          *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2